DETAILED ACTION
07/13/2020 Applicant’s response to the previous 04/14/2020 Office action has been considered and entered.

This is the First Final Office Action on the Merits and is directed towards claims 1, 3, 5 and 7-10 as amended and/or filed on 07/13/2020.

The Examiner of record has changed, accordingly Applicant is cordially invited to contact the Examiner via the information in the Conclusion section below to set up a telephonic interview to discuss the instant or any previous Office actions.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 08/12/2016 (20160812).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to JAPANESE application number 2016-158838 filed on 08/12/2016.

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 10/02/2020 submission(s) of Information Disclosure Statement(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted PTOL-1449(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Response to Amendments/Arguments
Applicant’s 07/13/2020 amendments to the independent claims and arguments in support thereof with respect to the rejection(s) of the claim(s) as set forth in said previous 04/14/2020 Office action have been fully considered and they are not persuasive.  
Applicant argues on pages 6+ inter alia:
“…the combination of Pfertner and Ohashi fails to disclose at least…wherein the ceiling side controller is configured to receive from the lower side controller, lower side detection information detected by at least one lower side detection device…”
RESPONSE:
Applicant’s arguments are untenable because as explained in the previous Office action, the prior art references teach all of the claimed limitations and that the rearrangement or placement of parts is an obvious design choice per MPEP 2144.04.  


V.    MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


A.    Making Portable 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952) (Fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results.).

	In the instant case, making any parts of the prior art references would not be sufficient by itself to patentably distinguish over an otherwise old device BECAUSE there are no new or unexpected results

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

B.    Making Integral 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, 

In the instant case, the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.

C.    Making Separable 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."). 
In the instant case “it is considered desirable to obtain access to the various components and as such it would be obvious to separate the controllers for the express benefit of dedicating processing power.


VI.    REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A.    Reversal of Parts 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).
In the instant case, merely reversing the location of the various parts would be obvious.
 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

B.    Duplication of Parts 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

In the instant case the mere duplication of parts has no patentable significance BECAUSE NO new and unexpected result is produced

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

C.    Rearrangement of Parts 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 
	In the instant case the particular placement of the various components would also be held to be an obvious matter of design choice.

Accordingly as explained above, it would have been obvious for the ceiling side controller to be configured to receive from the lower side controller, lower side detection information detected by at least one lower side detection device for the benefit of detecting ceiling side lights from the lower side to ensure that ALL the lights are calibrated to the same color as each chromaticity sensor will inherently have different detection characteristics and sensitivities.  Using one sensor to detect the chromaticity of all the lights would provide for the calibration to be based on one sensor such that all the lights would be outputting the exact same wavelengths.
  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfertner et al. (US 2011/0148141) in view of Ohashi et al. (US 2017/0118816).

Regarding claim 1, Pfertner et al. discloses:
An in-vehicle equipment control system comprising: a ceiling side controller (BCM) configured to control an equipment (5) provided at least to the ceiling (para. [0021], where BCM controls both the RDU and the SDU); and
a vehicle internal communication device configured to enable the ceiling side controller and a lower side controller to transmit and receive information signals to and from each other (para. [0021-22], fig. 4, where BCM controls both the RDU and the SDU), the lower side controller (BCM) having been installed in a lower side of the vehicle than the ceiling of the vehicle (para. [0021]-[0022], fig. 3, where BCM controls both the RDU and the SDU), wherein the ceiling side controller is configured to receive ceiling side detection signals regarding pieces of ceiling side detection information detected by at least one ceiling side detection device (RPS) in the ceiling (para. [0025-26]), 
as ceiling side information signals regarding pieces of ceiling side information, from the at least one ceiling side detection device (para. [0025-26]) and 

wherein the ceiling side controller is configured to control the equipment using both at least one of the pieces of ceiling side information and at least one of the pieces of lower side information in other cases (para. [0029-30], where the roof is controlled as a function of the spoiler).

However, Pfertner et al. does not expressly disclose: a ceiling side controller installed in a ceiling of a vehicle two controllers,
wherein the ceiling side controller is configured to control the equipment using only at least one of the pieces of lower side information in some other cases, and
the lower side controller is configured to transmit the lower side information to the ceiling side controller, each time a content of the lower side information to be transmitted to the ceiling side controller is updated, or at certain time intervals, or the lower side controller is configured to, upon reception of a transmission request from the ceiling side controller, transmit the lower side information that corresponds to a content of the transmission request to the ceiling side controller,

Ohashi et al. discloses two controllers, i.e. ECUs 11 and 12 in para. [0036], and fig. 4,

the lower side controller (12) is configured to transmit the lower side information to the ceiling side controller (para. [0039], where the master ECU can acquire various information from the slave ECU), each time a content of the lower side information to be transmitted to the ceiling side controller is updated (para. [0062], where the coefficients are updated), or at certain time intervals, or the lower side controller is configured to, upon reception of a transmission request from the ceiling side controller, transmit the lower side Information that corresponds to a content of the transmission request to the ceiling side controller.

It would have been obvious to one of ordinary skill in the art at the time of invention to add the teachings of Ohashi et al. to the invention of Pfertner et al. to allow for efficiency by dedicating processing power to a device and redundancy in a system to prevent failures of multiple systems due to a single outage (para. [0038]).

Furthermore, Pfertner et al. discloses that the RDU is in the ceiling.

Ohashi et al. discloses that the slave ECU is with the equipment (para. [0064]). It would have been obvious to a person of ordinary skill in the art at the time of invention to place another computing device (i.e. ECU) in the ceiling next to the RDU (or other equipment) 

It would have been obvious to a person of ordinary skill in the art at the time of invention to use separate controllers instead of a main one, since applicant has not disclosed that two controllers solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with one or more controllers and Ohashi et al. discloses use of multiple slave ECUs to control the LED devices (fig. 4). Use of two (or more) controllers do not give any unexpected results and it would have been obvious to a person having ordinary skill in the art at the time of invention to use any number of controllers in order to control, send and receive signals as needed. Also, it would have been obvious to a person of ordinary skill in the art at the time of invention to use two controllers since it has been held that constructing a formerly integral structure in various elements (MPEP 2144.04 section V) and duplication of parts (MPEP 2144.04 section VI) involves only routine skill in the art.

Regarding claim 3, Pfertner et al. discloses:
The in-vehicle equipment control system according to claim 1, wherein the ceiling side controller (BGM) is configured to retain (para. [0021], where the BCM is a computer and computers have memories), as one of the pieces of ceiling side information, a piece of ceiling side equipment information regarding at least one of equipment that has been 
configured to receive lower side equipment information regarding at least one of equipment that has been installed in the lower part of the vehicle, as one of the lower side information signals regarding the pieces of lower side information, from the lower side controller via the vehicle internal communication device (para. [0024], where the information regarding the state of the spoiler is known).

However, Pfertner et al. does not appear to expressly disclose two controllers.
Ohashi et al. discloses two controllers (ECUs 11, 12) (para. [0036], fig. 4).

It would have been obvious to one of ordinary skill in the art at the time of invention to add the teachings of Ohashi et al. to the invention of Pfertner et al, to allow for efficiency by dedicating processing power to a device and redundancy in a system to prevent failures of multiple systems due to a single outage (para. [0038]).

Furthermore, Pfertner et al. discloses that a controller (RDU) is in the ceiling. It would have been obvious to a person of ordinary skill in the art at the time of invention to place another computing device (i.e. ECU) in the ceiling next to the RDU for ease of access and for aesthetic design choice since the location of the device does not solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with centrally placed device (MPEP 2144.04).

It would have been obvious to a person of ordinary skill in the art at the time of invention to use separate controllers instead of a main one, since applicant has not disclosed that two controllers solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with one or more controllers. Use of two controllers do not give any unexpected results and it would have been obvious to a person having ordinary skill in the art at the time of invention to use any number of controllers in order to control, send and receive signals as needed. Also, it would have been obvious to a person of ordinary skill in the art at the time of invention to use two controllers since it has been held that constructing a formerly integral structure in various elements (MPEP 2144.04 section V) and duplication of parts (MPEP 2144.04 section VI) involves only routine skill in the art.

Regarding claims 5, and 7, Pfertner et al. discloses:
The in-vehicle equipment control system according to claim 1, wherein when the lower side controller (BCM) controls any one of the at least one equipment that has been installed in the lower side of the vehicle, the ceiling side controller transmits any one piece of the pieces of ceiling side information to the lower side controller via the vehicle internal communication device, the one piece of ceiling side information being needed for the control in para. [0033], where the spoiler is moved as a function of the position of the roof element).

However, Pfertner et al. does not appear to expressly disclose two controllers.

Ohashi discloses two controllers (ECUs 11, 12) (para. [0036], fig. 4).

It would have been obvious to one of ordinary skill in the art at the time of invention to add the teachings of Ohashi et al. to the invention of Pfertner et al, to allow for efficiency by dedicating processing power to a device and redundancy in a system to prevent failures of multiple systems due to a single outage (para. [0038]).


Furthermore, Pfertner et al. discloses that a controller (RDU) is in the ceiling. Ohashi et al. discloses that the slave ECU is with the equipment (para. [0064]). It would have been obvious to a person of ordinary skill in the art at the time of invention to place another computing device (i.e. ECU) in the ceiling next to the RDU (or other equipment) for ease of access and for aesthetic design choice since the location of the device does not solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with centrally placed device (MPEP 2144.04).

It would have been obvious to a person of ordinary skill in the art at the time of invention to use separate controllers instead of a main one, since applicant has not disclosed that two controllers solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with one or more controllers. Use of two controllers do not give any unexpected results and it would have been obvious to a person having ordinary skill in the art at the time of invention to use 

Regarding claim 8, Pfertner et al. does not expressly disclose:

The in-vehicle equipment control system according to claim 1, wherein the ceiling side controller controls a reading light that is the equipment provided at the ceiling based on a piece of information concerning the reading light as the ceiling side information and a piece of information concerning a headlight in the lower side of the vehicle as the lower side information.

Ohashi et al. teaches wherein the ceiling side controller controls a reading light that is the equipment provided at the ceiling based on a piece of information concerning the reading light as the ceiling side information and a piece of information concerning a headlight in the lower side of the vehicle as the lower side information (para. [0064]-[0066] fig. 4, where some LEDs are connected to the master ECU and some are connected to slave ECU which are controlled by master ECU (para. [0039])).

It would have been obvious to one of ordinary skill in the art at the time of invention to add the teachings of Ohashi et al. to the invention of Pfertner et al. to allow for efficiency .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfertner et al. as modified by Ohashi et al. as applied to the claims above, and further in view of Sugimoto et al. (US 2015/0282280).

Regarding claim 9, Pfertner et al. does not expressly disclose:
The in-vehicle equipment control system according to claim 5, wherein the ceiling side controller determines, based on a piece of information on a seated position of a passenger as the ceiling side information and a piece of information on a signal of an alarm switch for a seat belt of a seat occupied by the passenger as the lower side information, whether the seat belt has been worn, and if the seat belt has not been worn, the ceiling side controller alarms the passenger using the equipment that has been installed in the lower side of the vehicle.

Sugimoto et al. discloses:
wherein the ceiling side controller determines, based on a piece of information on a seated position of a passenger as the ceiling side information and a piece of information on a signal of an alarm switch for a seat belt of a seat occupied by the passenger as the lower side information (para. [0055]), whether the seat belt has been worn, and if the seat belt has not been worn, the ceiling side controller alarms the passenger using the equipment that has been installed in the lower side of the vehicle (para. [0057]).

It would have been obvious to one of ordinary skill in the art at the time of invention to add the teachings of Sugimoto et al. to the invention of Pfertner et al. to control the load and provide redundancy and to reduce the wires (para.[0013]).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfertner et al. as modified by Ohashi et al. as applied to the claims above, and further in view of Aoki (US 2013/0285549).

Regarding claim 10, Pfertner et al. does not expressly disclose:
	The in-vehicle equipment control system according to claim 5, wherein at least one of a temperature sensor and a humidity sensor is provided as the lower side detection device, a piece of vehicle interior temperature Information or a piece of vehicle interior humidity information that serve as the lower side detection information is transmitted from the lower side controller to the ceiling side controller, and the ceiling side controller monitors and controls a vehicle interior temperature and a vehicle interior humidity using the piece of vehicle interior temperature information or the piece of vehicle interior humidity information.

Aoki discloses wherein at least one of a temperature sensor (para. [0066]) and a humidity sensor is provided as the lower side detection device, a piece of vehicle interior temperature information or a piece of vehicle interior humidity information 

It would have been obvious to one of ordinary skill in the art at the time of invention to add the teachings of Sugimoto et al. to the invention of Pfertner et al. to provide for a light and small control device even with increased loads that reduce burdens on the control device (para. [0007]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention with regard to, inter alia vehicle illumination control.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/DANIEL L GREENE/Examiner, Art Unit 3665 
20210311

/BEHRANG BADII/Primary Examiner, Art Unit 3665